UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1408


In re: JOSHUA ALLEN BOLEN,

                    Petitioner.



             On Petition for Writ of Mandamus. (1:18-cv-00513-LCB-JEP)


Submitted: August 1, 2019                                   Decided: September 17, 2019


Before MOTZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joshua Bolen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Allen Bolen petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2254 (2012) petition. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court ruled on Bolen’s § 2254 petition in June 2019. Accordingly,

because the district court has recently decided Bolen’s case, we deny the mandamus

petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2